UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

UNITED STATES OF AMERICA, et al., Case No. 1:02-cv-107

Plaintiffs, Barrett, J.

Litkovitz, M.J.

VS.
BOARD OF HAMILTON COUNTY ORDER RE: REQUEST
COMMISSIONERS, et al., FOR REVIEW BY

Defendants. HELEN L. EVANS

This matter is before the Court on the Request for Review of the denial of a Sewer
Backup (“SBU”) claim by Helen L. Evans (Doc. 1588) and the response of the Metropolitan
Sewer District of Greater Cincinnati (“MSD”) (Doc. 1677). Ms. Evans’ Request for Review of
MSD’s decision on her SBU claim does not include a request for a hearing.

Ms. Evans’ request for review is filed under the Sewer Backup’ program (formerly
known as the Water-in-Basement [WIB] Claims Process Plan) (Doc. 131, Consent Decree,
Exhibit 8). The Plan states in relevant part:

Subject to the requirements of this Plan, occupants who incur damages as a result

of the backup of wastewater into buildings due to inadequate capacity in MSD’s

Sewer System (both the combined and the sanitary portions) can recover those

damages. This plan also provides a means for occupants to recover damages arising

from backups that are the result of MSD’s negligent maintenance, destruction,
operation or upkeep of the Sewer System. The Claims Process is not intended to
address water in buildings caused by overland flooding not emanating from MSD’s

Sewer System or caused by blockages in occupants’ own lateral sewer lines.

(/d. at 1). In determining the cause of SBU, MSD must exercise its good faith reasonable

engineering judgment and consider the following non-exclusive factors: amount of precipitation,

 

'The “Water-In-Basement” program has been renamed the “Sewer Backup” program to more accurately
reflect MSD’s responsibility for sewage backups caused by inadequate capacity in MSD’s sewer system. See Doc.
452 at 4: Doc. 454 at 16.
property SBU history, condition of the sewer system in the neighborhood, results of a visual
inspection of the neighborhood to look for signs of overland flooding, neighborhood SBU
history, capacity of nearby public sewer lines, and topography. (Doc. 131, Consent Decree, Ex.
8 at 2). Damages arising from basement backups for which MSD is responsible are limited to
documented real and personal property. Jd. Homeowners who are dissatisfied with MSD’s
disposition of a claim under the SBU program may request review of the decision by the
Magistrate Judge, whose decision is binding and not subject to any further judicial review.
(Does. 154, 190).

Ms. Evans is the owner of the property located at 5205 Warren Avenue, Cincinnati, Ohio.
On February 23, 2018, Ms. Evans experienced a sewer backup in her basement which resulted in
damage to her personal property. The Court notes there is no dispute that one of the causes of
damage to Ms. Evans’ personal property was an MSD sewer backup. The only issue in this case
is the amount of damages for Ms. Evans’ property loss.

Ms. Evans made a claim to MSD for the February 23, 2018 sewer backup into her
basement, secking compensation for damage to her washer and dryer. (Doc. 1677, Ex. B). MSD
made an offer of $749.88 to Ms. Evans as compensation for her claim. Ms. Evans rejected the
offer and filed this appeal, seeking the original purchase price of the washer and dryer in the
amount of $838.00.

Under the Consent Decree, damages for SBU claims are determined based on the market
value of personal property as of the date of loss (the depreciated value) and not on the original
purchase price or cost of replacement, which it appears that Ms. Evans is seeking in this case.

MSD’s offer of $749.88 reflects the depreciated current market value of the washer and dryer.
(Doc. 1677, Ex. C). Ms. Evans has not offered any evidence to suggest that the depreciated
values assessed by MSD are inaccurate. Therefore, the Court finds MSD’s offer to be fair and
reasonable and awards Ms. Evans $749.88 in damages in this case.

IT IS SO ORDERED.

Shinn << X66

Karen L. Litkovitz, Magistrate Judge
United States District Court
